                                               +
TEONA LAKIA BRYANT,                                      IN THE
                                               {.        CIRCUIT COIIRT
      Plaintiff,

v                                              *         FOR

FEDERAL NATIONAL MORTGAGE                      *         BALTIMORE CITY
ASSOCIATION
                                               *         CASE NO
       Defendant.
                                               {.
*       *          *   *       *       *       *         *     *      *       *   r!   >F




                            REOUEST LQB ENTRY UPON,LAND

       Come now Plaintiff pursuant to Rules 2-402, 2-412 and 2-422, and request that the

Defendant or Defendants each produce the subject property or properties owned by the Defendant

or Defendants mentioned in this carxe of action for testing within thirty days.




                                              ()--r-
                                              Brian S. Brovrm, Esquire
                                              (CPF No. 8512010055
                                              Brown & Dsrron, LLC
                                              7 St. Paul Street, Suite 800
                                              Baltimore, Maryland 21202
                                              T. (410) s47-0202
                                              F. (410) 3324s09
                                              bbrown@brownb arro n. com




                                                    11
